Citation Nr: 0803000	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
recurrent dislocation of the right shoulder. 
 
2.  Entitlement to an initial (compensable) evaluation for 
recurrent dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1996 to 
October 1999, and from January 2002 to August 2003.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2004 
rating decision of the VA Regional Office in Muskogee, 
Oklahoma that granted service connection for recurrent 
dislocations of the right and left shoulders, each rated zero 
percent disabling.  The veteran appeals for higher initial 
disability evaluations.  Therefore, analysis of these issues 
requires consideration of the rating to be assigned effective 
from the date of award of service connection. See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues on appeal.  The VCAA and its 
implementing regulations require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to the issues on appeal.  Additionally, 
he has also not been notified regarding the criteria for 
rating a disability or establishing an effective date should 
service connection be granted. See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Accordingly, the case must be remanded 
in order to comply with the statutory requirements of the 
VCAA and Dingess.

The veteran asserts that the symptoms associated with his 
service-connected bilateral shoulder disability are more 
severely disabling than reflected by the currently assigned 
disability evaluations and warrant higher ratings.  He 
contends that he no longer has the physical strength and 
stamina required to pursue his job as a diesel mechanic, and 
that pain and stiffness are causing him to leave his chosen 
profession.  He maintains that he is in pain all the time 
between the shoulders, neck and upper back, and indicates 
that service-connected shoulder disability has worsened.  
Review of the record discloses that the appellant was most 
recently evaluated for VA compensation purposes in August 
2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Under the 
circumstances, the Board is of the opinion that a VA 
examination should be scheduled to determine the current 
status and the extent of symptomatology associated with the 
service-connected right and left shoulder disabilities.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  He 
should also be notified regarding 
the criteria for rating a 
disability or establishing an 
effective date should service 
connection be granted. See Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be 
contacted by letter and requested 
to identify all healthcare 
providers, VA and non-VA, 
inpatient and outpatient who have 
treated him for bilateral shoulder 
disability since discharge from 
active duty.  He should be 
requested to complete and return 
the appropriate release forms so 
that VA can obtain any identified 
evidence.

3.  After a reasonable period of 
time for all available records 
and/or responses from the above 
have been received, the veteran 
should be scheduled for a VA 
orthopedic examination, to include 
a functional capacity evaluation, 
for purposes of assessing the 
severity of his service-connected 
left and right shoulder 
disabilities.  The claims folder 
and a copy of this remand should 
be provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail.  The 
examination report should reflect 
consideration of the veteran's 
documented medical history, 
current complaints, and other 
assertions, etc.

The examiner should indicate 
whether there is objective 
evidence of pain on motion, 
weakness, excess fatigability, 
and/or incoordination associated 
with the service-connected 
disabilities.  In addition, the 
examiner should indicate whether, 
and to what extent, the veteran 
experiences functional loss due to 
pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation 
of motion (beyond that clinically 
shown).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
corrective action. See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

